Citation Nr: 0602755	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  99-06 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for left ear hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1950 to June 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Louis, Missouri, which denied a compensable evaluation 
for left ear hearing loss.  By rating decision dated in 
January 2001, the RO assigned a 10 percent rating for left 
ear hearing loss.  The Board initially reviewed this matter 
in March 2004 and remanded it for additional development.  A 
review of the records indicates the directed actions have 
been accomplished to the extent reasonably possible.  
Accordingly, the Board may proceed with its review.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).    


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim for an increased evaluation for left ear 
hearing loss; all reasonable development necessary for the 
disposition of the appeal of this claim has been completed.

2.  The veteran's right ear hearing loss is not service 
connected and is represented by the Roman numeric designation 
I; the veteran's service-connected left ear hearing loss is 
manifested by hearing at Roman numeric designation XI or 
better.

3.  The veteran's service-connected left ear hearing loss 
does not manifest in an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left 
ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), 4.1-4.3, 4.7, 4.85, Diagnostic Code 
6100 (2005).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent initial VCAA notice in March 2003.  As 
previously noted, the original RO decision that is the 
subject of this appeal was entered in August 1998, which was 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the Court also made it clear that where, as in this case, 
notice was not mandated at the time of the initial RO 
decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) because an initial RO decision had already 
occurred.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
See VAOPGCPREC 7-2004.  The RO and the Appeals Management 
Center (AMC) sent additional VCAA notices in June 2003 and 
March 2004 respectively.  These June 2003 and March 2004 VCAA 
notices comply with all requirements in 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), in that they: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  In this 
case, the June 2003 letter from the RO and the March 2004 
notice from the AMC provided the appellant with all four 
elements.   

VCAA only requires that the duty to notify is satisfied, and 
that the claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In the 
case of the veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a legal opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

The Board concludes that the discussions in the rating 
decisions in August 1998 and December 2000, the March 1999 
Statement of the Case (SOC), and the Supplemental Statement 
of the Case (SSOC) in December 2000, August 2003, and October 
2005, adequately informed the veteran of the information and 
evidence needed to substantiate his claim.  The Board 
observes that the October 2005 SSOC informed the veteran of 
the implementing regulations, including that VA would assist 
him in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate the claim addressed in 
this decision and the avenues through which he might obtain 
such evidence, and of the allocation of responsibilities 
between himself and VA in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so, including 
efforts to retrieve service medical records or search for 
alternate sources of information.  VA afforded the veteran VA 
medical examinations in August 2000 and August 2003, which 
addressed the status of the veteran's left ear hearing loss 
disability.  VA scheduled an additional evaluation in August 
2005, but the veteran failed to attend without providing good 
cause.  38 C.F.R. § 3.655 (2005).  Consequently, the 
evaluations are adequate for rating purposes; there is 
sufficient medical evidence of record to make decisions on 
the claim on appeal.  There is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005); see also Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) ("duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence.")

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to his 
claim.  Thus, no additional assistance or notification to the 
appellant is required based on the facts of the instant case, 
there has been no prejudice to the appellant that would 
warrant a remand, and his procedural rights have not been 
abridged.  Bernard, 4 Vet. App. 384 (1993).
Law and Regulations

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  The determination of whether an 
increased evaluation is warranted is based on review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.         
    
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
equipoise or in support of the claim, it is allowed.  Id.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2005).  

The veteran's left ear hearing loss is currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.85, Diagnostic Code 
6100.

Evaluations for loss of hearing acuity are based upon the 
results of modern and scientific testing at approved 
facilities.  This testing is performed under controlled 
conditions to measure the degree of organic hearing 
impairment and the results of that testing are then compared 
to the schedular criteria which are designed to reflect, as 
nearly as possible, the average functional impairment due to 
the hearing loss in everyday situations.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  Examinations will be conducted 
without the use of hearing aids.  38 C.F.R. § 4.85(a).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  If impaired hearing is service connected 
in only one ear, in order to determine the percentage 
evaluation from Table VII, the nonservice-connected ear will 
generally be assigned a Roman Numeric designation for hearing 
impairment of I.  38 C.F.R. § 4.85, Diagnostic Codes 6100 to 
6110.  

In addition to the general criteria, based upon research VA 
has identified two circumstances where alternative tables 
could be employed.  One is where the pure tone thresholds in 
any four of the five frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz (Hz) are 55 decibels (dB) or greater.  In such an 
instance, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2005).  The second circumstance is where pure tone 
thresholds are 30 dB or less at frequencies of 1000 Hz and 
below, and are 70 dB or more at 2000 Hz.  In this instance 
also the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(b) (effective June 10, 1999).

The assignment of disability ratings for hearing impairment 
is devised by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v, Principi,  3 Vet 
App. 345, 349 (1992).
Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, his contentions, as presented in a March 2002 
letter, the VA Form 646, VA records for treatment from 1997, 
and 2000 to 2003, private treatment records, and VA 
examination reports.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 
122 (2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

A review of the record indicates that a rating increase is 
not warranted for left ear hearing loss.  The maximum 
evaluation afforded for service-connected hearing loss in one 
ear only by Table VII (Percentage Evaluation for Hearing 
Impairment) is 10 percent.  As further explained below, this 
is the case regardless of which tables are used.  Further, 
notwithstanding the change to 38 U.S.C.A. § 1160(a)(3), a 
rating in excess of 10 percent is not warranted in the 
present case, as noted below.

In reviewing the objective evidence in this case, the Board 
notes that consideration of the alternative table (VIa), 
which became effective June 10, 1999, during the course of 
the appeal, is indicated because pure tone thresholds at 
1000, 2000, 3000, and 4000 Hz are consistently over 55 dB for 
the left ear.  Use of the alternative Table VIa, however, 
does not afford the veteran any advantage.  The veteran's 
pure tone threshold average was 84 on his most recent 
evaluation in August 2003, and his speech discrimination was 
12 percent.  These results indicate the Roman numeric 
designation for hearing impairment is XI according to Table 
VI, the primary table.  Under the alternative table, Table 
VIa, only the pure tone average is considered and the Roman 
numeric designation is only VIII.  Since XI is higher than 
VIII, XI is used as the Roman numeric designation for the 
left ear.  The Roman numeric designation for the right ear is 
I because right ear hearing loss has not been service 
connected.  As these designations are applied to Table VII, a 
10 percent rating is warranted.  Results from earlier 
examinations of left ear hearing loss show pure tone averages 
and speech discrimination, which manifest a hearing loss 
disability of lesser severity.  

Section 1160, Title 38, U.S.C.A. was amended by the Veterans 
Benefits Act of 2002, Pub. L. 107-330, Title I, Section 103, 
116 Stat. 2821, effective December 6, 2002, during the 
pendency of this claim.  In particular, the phrase "total 
deafness" in the nonservice-connected ear was changed to 
"deafness."  If the service-connected ear is 10 percent or 
more disabling, the deafness of the nonservice-connected ear 
(whether total or partial) is considered in assigning the 
proper rating.  Congressional documents concerning enactment 
of Pub. L. 107- 330 indicate that the intention was to 
overrule Boyer v. West, 210 F.3d 13512 (Fed. Cir. 2000) and 
allow VA to consider the hearing impairment of the 
nonservice-connected ear when assigning a rating.  See Senate 
Report 107-234 (August 1, 2002).  

The Board notes that the RO has not provided the veteran with 
prior notice of the December 2002 amendments to the law.  
However, the veteran has been notified of the need to submit 
evidence and argument as to the severity of his hearing loss, 
and has been given ample opportunity to submit such evidence 
and argument, to include an opportunity to testify on the 
matter.  Further, as noted above, the evaluation of hearing 
loss is based on a "mechanical application" of the rating 
schedule.  That is to say, the rating is based solely on 
audiometric data obtained through testing.  As set forth 
below, in light of the audiometric data that has been 
obtained-it is clear that none of the amendments in question 
can negatively affect the outcome of the veteran's claim.  
Accordingly, the Board finds that he is not be prejudiced by 
the Board's consideration of those amendments in the first 
instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Under the "old" criteria, if an appellant was service 
connected for hearing loss in only one ear, and did not have 
total deafness in both ears, his nonservice-connected ear was 
considered normal (level I) for evaluation purposes.  Here, 
it is clear from the medical evidence that the veteran does 
not suffer from total deafness in both ears.  Consequently, 
and given that he is shown to have no more than level XI 
acuity in the service-connected left ear, he is entitled to 
no more than a 10 evaluation for unilateral hearing loss 
under the "old" criteria and Table VII.

Under the new criteria and in accordance with C.F.R. § 3.383, 
the clinical findings reflect that the veteran's actual 
hearing in the nonservice-connected right ear is also level 
I.  Thus, no more than a10 percent evaluation is warranted 
for the veteran's service-connected left ear hearing 
disability and nonservice-connected right ear hearing loss 
disability whether the amended criteria are applied or not.

The benefit of the doubt doctrine is not for application with 
regard to the claim for an increased evaluation for left ear 
hearing loss because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  Consequently, an increased evaluation for left ear 
hearing loss is not warranted.

The Board finds that the veteran is not entitled to 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  No evidence has been received that establishes 
such factors as frequent periods of hospitalization or marked 
interference with employment due to his service-connected 
left ear hearing loss, that render impractical the 
application of the regular rating criteria.  A review of 
medical records has disclosed no recent hospital admissions 
to treat the service-connected disability.  No employment 
records or other pertinent evidence demonstrate that left ear 
hearing loss markedly interfered with the veteran's 
employment.  In the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  As there is no objective 
evidence showing that the veteran's service-connected left 
ear hearing loss has a substantial impact upon his 
occupational abilities that is not otherwise accounted for by 
application of the rating schedule, a referral for 
consideration of an extraschedular evaluation, under the 
guidelines of 38 C.F.R. § 3.321(b)(1), is not warranted.


ORDER

An increased evaluation for left ear hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


